DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Joe McKinney Muncy and Attorney Kentaro Higuchi on 01/27/2022.

The application has been amended as follows: 

CLAIMS
Claims 1-3, 10-11 have been amended as follows.

1. (Currently Amended) An observation and designation apparatus comprising a first image sensor and a second image sensor that are connected to an electronic image processor circuit connected to a display, the first image sensor and the second image sensor being arranged to provide fields that are superposed in order to supply respectively at least a first image and a second image of [[the]] a same scene, and the observation and designation apparatus further comprising a laser emitter for emitting a laser beam lying in a predetermined range of wavelengths into a predetermined zone of the fields of the second image sensor; a region-of-interest filter extending in front of the second image s, a second region surrounding the first region, and a third region surrounding the second region, the region-of-interest filter being arranged, in the second region to block substantially all of a light flux coming from said same scene, in the first region to attenuate the light flux lying outside the predetermined range of wavelengths, and in the third region to transmit a maximum amount of the light flux; the electronic image processor circuit being arranged to superpose the first image and the second image by using [[the]] a zone of the second image that corresponds to the third region of the region-of-interest filter in order to register the second image spatially relative to the first image.

2. (Currently Amended) The apparatus according to claim 1, wherein the laser beam has a predetermined theoretical wavelength and in the first [[region]] region, the region-of-interest filter has a passband of 10 nm centered on the predetermined theoretical wavelength.

3. (Currently Amended) The apparatus according to claim 2, wherein in the first region, the region-of-interest filter provides transmission of 85% approximately in [[the]] a passband of 85% approximately of 10 nm centered on the predetermined theoretical wavelength.

10. (Currently Amended) The method according to claim 9, wherein superposing the first image and the second image comprises the steps of:
establishing a first image of gradients and a second image of gradients corresponding respectively to the first image and to the second image;
normalizing the first of gradients and the second of gradients; and

of gradients and the second of gradients in order to establish registration parameters for spatially registering the first image and the second image relative to each other.

11. (Currently Amended) The method according to claim 10, including an operation of weighting the correlations in order to favor correlations concerning a horizontal middle band of the first of gradients and the second of gradients.

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest an observation and designation apparatus comprising:
a region-of-interest filter extending in front of the second image sensor, the region-of-interest filter having a first region corresponding to the predetermined zone of the fields, a second region surrounding the first region, and a third region surrounding the second region, the region-of-interest filter being arranged, in the second region to block substantially all of a light flux coming from said same scene, in the first region to attenuate the light flux lying outside the predetermined range of wavelengths, and in the third region to transmit a maximum amount of the light flux; the electronic image processor circuit being arranged to superpose the first image and the second image by using a zone of the second image that corresponds to the third region of the region-of-interest filter in order to register the second image spatially relative to the first image, in combination with other claim elements.

Claims 2-8 are allowed as being dependent from claim 1.


Claims 10-11 are allowed as being dependent from claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        1/27/2022